FILED
                            NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EVELYN MELANI CORNEJO                            No. 10-70153
RODRIGUEZ, aka Melani Rodriguez,
                                                 Agency No. A094-829-721
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2011 **

Before: CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Evelyn Melani Cornejo-Rodriguez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ decision affirming

without opinion the immigration judge’s denial of petitioner’s application for

withholding of removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Where the BIA summarily affirms the IJ’s decision, we review the IJ’s

decision as the final agency decision. See Zehatye v. Gonzales, 453 F.3d 1182,

1184 (9th Cir. 2006).

      Petitioner contends that she was entitled to withholding relief based on her

membership in a social group consisting of a family who were victimized by the

gangs. We need not resolve this issue because we conclude that the IJ correctly

determined that petitioner could relocate to another part of El Salvador. See INS v.

Ventura, 537 U.S. 12, 18 (2002) (“[A]n individual who can relocate safely within

his home country ordinarily cannot qualify for asylum”) (citing 8 C.F.R. §

208.13(b)(1)(i)(B)). The IJ, therefore, did not err in denying petitioner’s

application for withholding of removal. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70153